DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200075069) and in view of Tanabe (US 20170194917)

Claim 1.  Kim discloses A memory system (e.g., system 100, 0022, Fig. 1) comprising: 
 a memory device including an input/output pad (e.g., one or more pins or pads at the memory device 110, 0040, Fig. 1); and 
a memory controller configured to control an operation of the memory device through the input/output pad (e.g., External memory controller 105 may be configured to enable communication of information, data, and/or commands between components of the system 100 
(e.g., the processor 120) and the memory device 110, 0038, 0048, Fig. 1), 
wherein the memory controller generates an offset adjustment command and transmits the offset adjustment command to the memory  device (e.g., determine a delay based on the first offset the second offset or a combination thereof. External controller 105 is configured to configure a delay adjuster to adjust the first data clock signal by the delay, 0048, 0068, 00082 Fig. 1), and 


	wherein the memory device stores an offset of a signal input thereto through the input/output pad, in response to the offset adjustment command (e.g., the offset controller 18 includes a first register VthH level register 18a) and a second register (e.g., VthL level register 18b).  The VthH level register 18a stores a voltage value of the upper-limit reference voltage VthH corresponding to the upper-limit voltage level of the fine adjustment Range, 0036). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, providing the benefit of improving correction accuracy of input offset (see Tanabe, 0008) in a semiconductor device where the offset of the output voltage is corrected (0004).

Claim 7. Kim discloses
wherein the input/output pad includes a first pad and a second pad (e.g., the memory device 110 may include signal paths (e.g., signal paths internal to the memory device 110 or its components, such as internal to a memory die 160) that route a signal from a terminal of a channel 115 to the various components of the memory device 110, 0040), and
wherein the memory device comprises:
a command decoder configured to decode the offset adjustment command and generate an offset detection signal that is enabled and an offset compensation signal that is disabled (e.g., device memory controller 155,… decoder para 0036 Fig. 8 shows CMD Decoder); and 
an offset controller configured to detect and store the offset input to the memory device through the first pad and the second pad, based on the offset detection signal that is enabled (e.g., each memory die 215 may include a delay adjuster (e.g., delay adjuster 845 described with respect to FIG. 8) for internally and independently adjusting a data clock signal specific to that memory die 215).


4.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200075069) and in view of Tanabe (US 20170194917), and further in view of Okuma (US 9792964)


Claim 2.  Kim discloses 
wherein the input/output pad includes a first pad and a second pad (e.g., the memory device 110 may include signal paths (e.g., signal paths internal to the memory device 110 or its components, such as internal to a memory die 160) that route a signal from a terminal of a channel 115 to the various components of the memory device 110, 0040), and 

Kim in view of Tanabe does not disclose, but Okuma discloses
wherein the memory controller comprises: a reference voltage generator configured to provide a reference  voltage to the first pad through a first node (e.g., REF generator 14 may generate the reference voltage VREF, col 4:15-25; reference voltage (VREF) provided to the input node and the reference node, col 7:1-14);
	an output signal determiner configured to provide the offset adjustment command to the second pad through a second node (e.g., the main input buffer 13 may provide the output signal that is based on a comparison result of the reference voltage (VREF) provided to the input node and the reference node, after adjustment to the offset voltage (Voff) to reduce the offset voltage (Voff), col 7:4-10 Fig. 3A; 

a switch configured to selectively couple the first node and the second node to each other; and (e.g., switch SW1…. switchh SW2 is disposed, col 4:43-50 Fig. 3A).

a control signal generator configured to control an operation of the switch (e.g., the control circuit 17 may provide the OFF signal to the switch SW1 in order to turn off the switch SW1, col 6:50-60).




Claim 3. Kim in view of Tanabe does not disclose, but Okuma discloses
wherein the memory controller further comprises an enable signal generator configured to generate a command enable signal for controlling an operation of the output signal determiner and an operation of the control signal generator (e.g., output signal to a selector 16 that selectively provides the output signal of the main input buffer 13 to a control circuit 17 responsive to a select signal (Sel) from the control circuit 17., col 4:60-67).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, with Okuma, providing the benefit of reduced power consumption that are demanded for semiconductor memory by addressing voltage issues (see Okuma, col 1:7-12).

Claim 4. Kim in view of Tanabe does not disclose, but Okuma discloses 
	wherein the control  signal generator controls the switch to connect the first node and the second node to each other after the output signal determiner provides the offset adjustment command to the memory device (e.g., The control circuit 17 may receive a clock signal CLK from a clock generator 21 and may receive the output signal of the main input buffer 13 from the selector 16.  When the command is indicative of one of commands in the normal mode, the control circuit 17 may set a command mode (e.g., a read mode, a write mode, etc.) to a mode register 18 by providing addresses (A0-A16) to the mode register 18., col 5:1-15).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, with Okuma, providing the benefit of reduced power 

Claim 5. Kim in view of Tanabe does not disclose, but Okuma discloses 
wherein the control signal generator controls the switch to disconnect the first node and the second node from each other after a first reference time has passed from a time at which the first node and the second node are connected to each other (e.g., The control circuit 17 may also provide a latch enable signal LatchEn indicative of an inactive status (e.g., a logic low level) to a latch 15, and the latch 15 becomes inactive in the normal mode., col 5:30-42; Responsive to the inactive clock enable signal CKE, the control circuit 17 may provide the OFF signal to the switch SW1 in order to turn off the switch SW1 to be in an inactive state, col 6:45-55).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, with Okuma, providing the benefit of reduced power consumption that are demanded for semiconductor memory by addressing voltage issues (see Okuma, col 1:7-12).


Claim 6. Kim in view of Tanabe does not disclose, but Okuma discloses 
	wherein the control signal generator controls the switch to disconnect the first node and the second node from each other based on an offset adjustment completion response received from the memory device other (e.g., The control circuit 17 may provide an OFF signal instructing the switch SW1 to turn off, responsive to the command mode., col 9:10-20).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, with Okuma, providing the benefit of reduced power consumption that are demanded for semiconductor memory by addressing voltage issues (see Okuma, col 1:7-12).

5.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200075069) and in view of Tanabe (US 20170194917), and further in view of Khorramabadi (US 5864310)

Claim 8. Kim does not disclose, but Tanabe discloses
wherein the offset controller comprises:
a signal receiver configured to receive a first reference voltage signal input to the memory device through the first pad and a second reference voltage signal input to the memory device through the second pad, and detect the offset between the first and second reference voltage signals (e.g., the offset controller 18 includes a first register VthH level register 18a) and a second register (e.g., VthL level register 18b).  The VthH level register 18a stores a voltage value of the upper-limit reference voltage VthH corresponding to the upper-limit voltage level of the fine adjustment range.  The VthL level register 18b stores a voltage value of the lower-limit reference voltage VthL corresponding to the lower-limit voltage level of the fine adjustment range., 0036);

an analog-digital converter configured to convert the offset to a digital code (e.g., a digital code Do output from an analog-to-digital conversion circuit 17, 0027);

a first switch configured to control connection between the signal receiver and the analog-digital converter, based on the offset detection signal that is enabled (e.g., the multiplexer 14 includes a reference voltage switch unit 14a, 0029 Fig. 8); and


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, providing the benefit of improving correction accuracy of input offset (see Tanabe, 0008) in a semiconductor device where the offset of the output voltage is corrected (0004).


a register configured to store the digital code (e.g., The digital output signal is stored in register 302, col 4:63-65 Fig. 4-5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, with Khorramabadi, providing the benefit of to provide a more attractive offset compensation technique than is available in the current art (see Khorramabadi, col 1:59-60; col 4:38-50).

Claim 9. Kim discloses wherein, after the digital code is stored in the register, the analog- digital converter outputs a detection completion signal (e.g., external memory controller to receive an indication of a first offset between a first data clock signal and a first system clock signal from a first memory die, 0048), and 

Kim in view of Tanabe does not disclose, but Khorramabadi discloses
	wherein the command decoder outputs an offset compensation Signal that is enabled and an offset detection signal that is disabled, based on the detection completion signal (e.g., digital output signal is stored in register 302, col 4:65; the offset correction signal at first input 406 of circuit 306 is set zero by a proper position of a second switch 408, col 4:55-65).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Tanabe, with Khorramabadi, providing the benefit of to provide a more attractive offset compensation technique than is available in the current art (see Khorramabadi, col 1:59-60; col 4:38-50).

Claim 10. Kim discloses wherein, after the  detection completion signal is output, the analog-digital converter transmits, to the memory controller, an offset compensation completion response indicating that the offset controller has been converted from an offset detection mode to an offset compensation mode  (e.g., external memory controller to receive an indication of a first 

Claim 11. Kim in view of Tanabe does not disclose, but Khorramabadi discloses
wherein the offset controller comprises: a digital-analog converter configured to convert the digital code stored in the register to an analog signal (e.g., DAC 304 is connected between the output of register 302 and a first input of circuit 306.  DAC 304 provides an offset correction signal., col 4:40-67); and

 a switch configured to control connection between the digital- analog converter and the signal receiver, based on the offset compensation signal that is enabled (e.g., switch 408, col 5:2, Fig. 4-5).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with the digital-to-analog disclosed by Tanabe, with Khorramabadi, providing the benefit of to provide a more attractive offset compensation technique than is available in the current art (see Khorramabadi, col 1:59-60; col 4:38-50).

6.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200075069) and in view of Okuma (US 9792964)

Claim 12.  Kim discloses A memory controller configured to control an operation of a memory device (e.g., controller 105, 0040, Fig. 1), comprising: 
a first and a second pads coupled to the memory device (e.g., one or more pins or padsaat the external memory controller 105, 0040).

Kim does not disclose, but Okuma discloses
an output signal determiner configured to output, to the memory device, an offset adjustment command for controlling the memory device to perform an offset adjustment operation through the first and the second pads (e.g., the main input buffer 13 may provide the output signal that is 
a switch configured to contro! electrical connection between a first node and a second node that are respectively coupled to the first pad and the second pad (e.g., switch SW1…. switchh SW2 is disposed, col 4:43-50 Fig. 3A); and
a control signal generator configured to control an operation of the switch and an operation of the output signal determiner (e.g., the control circuit 17 may provide the OFF signal to the switch SW1 in order to turn off the switch SW1, col 6:50-60).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Okuma, providing the benefit of reduced power consumption that are demanded for semiconductor memory by addressing voltage issues (see Okuma, col 1:7-12).

Claim 13. Kim does not disclose, but Okuma discloses
further comprising a reference voltage generator configured to supply a reference voltage to the first pad  (e.g., REF generator 14 may generate the reference voltage VREF, col 4:15-25; reference voltage (VREF) provided to the input node and the reference node, col 7:1-14), 
wherein the control signal generator controls the switch to connect the first node and the second node to each other after the output signal determiner provides the offset adjustment command to the memory device (e.g., The control circuit 17 may receive a clock signal CLK from a clock generator 21 and may receive the output signal of the main input buffer 13 from the selector 16.  When the command is indicative of one of commands in the normal mode, the control circuit 17 may set a command mode (e.g., a read mode, a write mode, etc.) to a mode register 18 by providing addresses (A0-A16) to the mode register 18., col 5:1-15).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Okuma, providing the benefit of reduced power consumption that are demanded for semiconductor memory by addressing voltage issues (see Okuma, col 1:7-12).


	wherein the control signal generator controls the switch to disconnect the first node and the second node from each other after a first reference time has passed from a time at which the first node and the second node are connected to each other  (e.g., The control circuit 17 may also provide a latch enable signal LatchEn indicative of an inactive status (e.g., a logic low level) to a latch 15, and the latch 15 becomes inactive in the normal mode., col 5:30-42; Responsive to the inactive clock enable signal CKE, the control circuit 17 may provide the OFF signal to the switch SW1 in order to turn off the switch SW1 to be in an inactive state, col 6:45-55).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Okuma, providing the benefit of reduced power consumption that are demanded for semiconductor memory by addressing voltage issues (see Okuma, col 1:7-12).

Claim 15. Kim does not disclose, but Okuma discloses 
	wherein the control signal generator controls the switch to disconnect the first node and the second node from each other based on an offset adjustment completion response received from the memory device  (e.g., The control circuit 17 may provide an OFF signal instructing the switch SW1 to turn off, responsive to the command mode., col 9:10-20).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Okuma, providing the benefit of reduced power consumption that are demanded for semiconductor memory by addressing voltage issues (see Okuma, col 1:7-12).

7.	Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200075069) and in view of Bains (US 20170093400)

Claim 16.  Kim discloses A memory device coupled to a memory controller through an input pad (e.g., one or more pins or pads at the external memory controller 

a command decoder configured (e.g., device memory controller 155,… decoder para 0036 Fig. 8 shows CMD Decoder); and 
an offset controller configured to perform an offset detection operation of the input pad based on the offset detection signal, and perform an offset compensation operation of the input pad based on the offset compensation signal  (e.g., each memory die 215 may include a delay adjuster (e.g., delay adjuster 845 described with respect to FIG. 8) for internally and independently adjusting a data clock signal specific to that memory die 215; disclosed delay adjuster is equivalent to claimed offset controller).

Kim does not disclose, but Bains discloses 
	to generate an offset detection signal or an offset compensation signal based on whether an offset adjustment command has been received from the memory controller (e.g., Memory devices 220 include decoder 222, which represents logic to receive and decode commands from host 210.  The decoding can determine whether the command applies to the memory device.  In one embodiment, memory device 220 determines based on decoder 222 what value of ODT impedance to apply, as well as what timing parameters to apply to the ODT., 0056, Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, with Bains, providing the benefit of  dynamically, selectively controlling on-die termination for memory access operations in a system with a multi-rank memory (see Baines, 0001).

Claim 17. Kim discloses 
wherein, when the offset adjustment command is not received, the command decoder generates the offset compensation signal that is enabled (e.g., each memory die 215 may include a delay adjuster (e.g., delay adjuster 845 described with respect to FIG. 8) for internally and independently adjusting a data clock signal specific to that memory die 215, 0077), and
.

8.	Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200075069) and in view of Bains (US 20170093400), Tanabe (US 20170194917), and further in view of Khorramabadi (US 5864310)

Claim 18. Kim discloses 
wherein the offset controller comprises: a signal receiver coupled to the input pad and configured to receive a signal from the memory controller (e.g., a fuse in delay adjuster 845 establishes a conductive path between a port 850 (e.g., a pin) at which the source data clock is received and delay adjuster 845 (possibly by way of optional phase splitter 835) in order to permit the delay adjuster to adjust a data clock signal, 0100).

Kim in view of Bains does not disclose, but Tanabe discloses

an offset detection path configured to detect, based on the offset detection signal that is enabled, an offset of the signal output through an output terminal of the signal receiver and generate a digital code corresponding to the offset (e.g., circuit 17 performs analog-to-digital conversion processing that converts an analognalog signal into the digital code Do based on an ADC control signal Sadc output from the offset controller 18., 0032 Fig. 1); 


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, and Bains with Tanabe, providing the benefit of improving correction accuracy of input offset (see Tanabe, 0008) in a semiconductor device where the offset of the output voltage is corrected (0004).


Kim in view of Bains and Tanabe does not disclose, but Khorramabadi discloses
a register configured to store the digital code (e.g., digital output signal is stored in register 302, col 60-65, Figs 4 and 5); and
an offset cornpensation path configured to convert, based on the offset compensation signal that is enabled, the digital code stored in the register to an analog signal and provide the analog signal to the output terminal of the signal receiver  (e.g., DAC 304 is connected between the output of register 302 and a first input of circuit 306.  DAC 304 provides an offset correction signal., col 4:40-67).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, and Bains with the digital-to-analog disclosed by Tanabe, with Khorramabadi, providing the benefit of to provide a more attractive offset compensation technique than is available in the current art (see Khorramabadi, col 1:59-60; col 4:38-50).

Claim 19. Kim in view of Bains does not disclose, but Tanabe discloses

 wherein the offset detection path comprises: an amplifier configured to amplify of the signal output from the signal receiver (e.g., amplifier, 0007); 
a switching circuit coupled to an output terminal of the amplifier (e.g., the multiplexer 14 includes a reference voltage switch unit 14a, 0029 Fig. 1); and 

an analog-digital converter coupled between the switching circuit and the register (e.g., analog-to-digitalgconversion circuit 17, 0031 Fig. 1), and
wherein, based on the offset detection signal that is enabled, the switching circuit electrically couples the output terminai of the arnplifier to the analog-digital converter (e.g., reference voltage switch unit 54a in the multiplexer 54 is the same as the reference voltage switch unit 14a according to the first embodiment.  The multiplexer 54 is obtained by, 0080 Fig. 8A). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as .

9.	Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200075069) and in view of Baines (cited above) Tanabe (US 20170194917), and further in view of Khorramabadi (US 586410) and Jung (US 20120133800)

Claim 20. Kim in view of Bains and Tanabe does not disclose, but Khorramabadi discloses, 
wherein the offset compensation path comprises: 
a digital-analog converter coupled to the register (e.g., DAC 304 is connected between the output of register 302 and a first input of circuit 306.  DAC 304 provides an offset correction signal., col 4:40-67);; 
 a switching circuit coupled to an output terminal of the digital- analog converter  (e.g., switch 408, col 5:2, Fig. 4-5).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, and Bains with the digital-to-analog disclosed by Tanabe, with Khorramabadi, providing the benefit of to provide a more attractive offset compensation technique than is available in the current art (see Khorramabadi, col 1:59-60; col 4:38-50).

Kim in view of Bains and Tanabe and Khorramabadi does not disclose, but Jung discloses
an amplifier coupled between the switching circuit and the output terminal of the signal receiver, and wherein, based on the offset cormpensation signal that is enabled, the switching circuit electrically couples the digital-analog converter to the output terminal of the signal receiver (e.g., third switch 134 may be coupled to a non-inverting input terminal of the amplifier 132, 0095 Fig. 7). 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the system with memory controller to adjust a delay offset as disclosed by Kim, and Bains with the digital-to-analog disclosed by Tanabe, with 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135